193 Ga. App. 473 (1989)
388 S.E.2d 69
PRATT
v.
TRI CITY HOSPITAL AUTHORITY.
A89A1659.
Court of Appeals of Georgia.
Decided November 9, 1989.
Levy & Adams, Merrill Adams, for appellant.
Clark, Mascaro & Associates, Karen Mascaro, Jeffery L. Hersh, for appellee.
DEEN, Presiding Judge.
The appellee commenced this action against the appellant to recover $952.50, plus interest, due on an account. This discretionary appeal follows from the trial court's grant of summary judgment for the appellee.
In support of its motion for summary judgment, the appellee submitted the affidavit of its employee in charge of its account books and records, in which the employee stated that her review of those records revealed a balance of $952.50 due from the appellant. The appellant contended below and contends before this court that that affidavit was insufficient because the pertinent records referred to in the affidavit were not attached to the affidavit.
OCGA § 9-11-56 (e) provides that "[s] worn or certified copies of all papers or parts thereof referred to in an affidavit shall be attached thereto or served therewith." In the instant case, it must be emphasized that the affiant's knowledge derived from her review of the account records, rather than from the facts from which the account *474 records were made up. Cf. Don Howard's Music Mart v. Southern Bell Tel. &c. Co., 154 Ga. App. 648 (269 SE2d 506) (1980). Where records relied upon and referred to in an affidavit are neither attached to the affidavit nor included in the record and clearly identified in the affidavit, the affidavit is insufficient. Bush v. Legum, 176 Ga. App. 395 (336 SE2d 284) (1985). The appellee should have attached copies of the records pertinent to the appellant's debt. See Logan v. American Bankers &c. Co., 168 Ga. App. 647 (1) (310 SE2d 263) (1983). Accordingly, the affidavit was insufficient to support the grant of summary judgment for the appellee.
Judgment reversed. Birdsong and Benham, JJ., concur.